DETAILED ACTION
The examiner has observed that the resolution of claims and specification (e.g., Tables 2, 8, 12) of record is poor and difficult to read. For compact prosecution purpose, the examiner requires applicant to submit a clean copy of substituted specification, drawings and claims together with the response to restriction and species election. If applicant fails to provide a clean copy of specification, drawings, and claims, a notice of non-compliance will be mailed to applicant before examination.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-34 are drawn to a nucleic acid complex and its composition.
Group II, claims 35-36 are drawn to a method of regulating target gene expression using the nucleic acid complex of group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
 lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid complex, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takanori et al. 
    PNG
    media_image1.png
    613
    423
    media_image1.png
    Greyscale
(JP 2008-220366 A). Takanori et al. teach a nucleic acid complex comprising (i) a bioactive nucleic acid (inherently comprising negative charge), (ii) a carrier peptide nucleic acid complementary binding to the bioactive nucleic acid, and (iii) a positively charged carrier peptide shown as follows [Fig 1, 0092]. Takanori et al. teach that the material for facilitating endosomal escape can be a positively charged peptide of (Arg)8, (Lys)8, or Penetratin (Pen) or a polymer of polyethyleneimine or C6-C50 fatty acid (p37, para 2; Fig 1). Since the technical feature was known in the art, this instant invention lacks unity of invention without a special technical feature.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus T: target gene (species 1-8 in claim 27 and species 9-13 in claim 31)
(1) VEGF

(3) Androgen receptor
(4) clusterin
(5) TGFβR2
(5) ERBB3
(7) ABCB1
(8) PDE4B
(9) TLR2
(10) Smad3
(11) IFI16
(12) TLR6
(13) TIEG1
Genus B: a bioactive nucleic acid sequence (claim 1; e.g., Table 2 in the specification)
Applicant is required to elect a single and completely defined bioactive nucleic acid sequence and structure with a SEQ ID NO (e.g., SEQ ID NO: 1 in Table 2 or any other SEQ ID NO disclosed in the specification) able to regulate the elected target gene from Genus T.
Genus C: a carrier peptide nucleic acid sequence (claim 1)
Applicant is required to elect a single and completely defined nucleic acid sequence capable of complementary binding to the elected bioactive nucleic acid sequence from Genus B.
Genus M: A material for facilitating endosomal escape (claims 3 and 4)
(1) a peptide (elect a single species listed as follows if M1 is elected)
1.1 	SEQ ID NO: 85
1.2 	SEQ ID NO: 86

(2) lipid nanoparticles (elect a single species listed as follows if M2 is elected)
Lipids, phospholipids, cetyl palmitate, poloxamer 18, Tween 85, tristearin glyceride, and tween 80
(3) Polyplex nanoparticles (elect a single species listed as follows if M3 is elected)
3.1 	poly(amidoamine)
3.2	 polyethylenimine
(4) polymer nanospheres (elect a single species listed as follows if M4 is elected)

    PNG
    media_image2.png
    209
    1368
    media_image2.png
    Greyscale

(5) inorganic nanoparticles (elect a single species listed as follows if M5 is elected)

    PNG
    media_image3.png
    59
    845
    media_image3.png
    Greyscale

(6) cationic lipid-bases nanoparticles (elect a single species listed as follows if M6 is elected)

    PNG
    media_image4.png
    207
    1371
    media_image4.png
    Greyscale

(7) cationic polymer (elect a single species listed as follows if M7 is elected)

    PNG
    media_image5.png
    185
    1238
    media_image5.png
    Greyscale

(8) pH-sensitive polymer (elect a single species listed as follows if M8 is elected)

    PNG
    media_image5.png
    185
    1238
    media_image5.png
    Greyscale

Applicant is required, in reply to this action, to elect a single and completely defined nucleic acid complex by electing a single and completely defined species from each genus of T, B, C, and M to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-36.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-February-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615